2014 IL App (1st) 1140225

                                                                             THIRD DIVISION
                                                                             February 13, 2014

No. 1-14-0225

MELANIE "MEL" FERRAND,                                )      Appeal from
                                                      )      the Circuit Court
                Plaintiff-Appellant,                  )      of Cook County
                                                      )
v.                                                    )      No. 2014 COEL 000001
                                                      )
THE CITY OF CHICAGO BOARD OF                          )      Honorable David A. Skryd,
ELECTION COMMISSIONERS, LANGDON                       )      Judge Presiding.
D. NEAL, Chairman, RICHARD A. COHEN,                  )
Member, MARISEL A. HERNANDEZ,                         )
Member, and MARISA N. BROWN and                       )
JOHN W. PARIZEK, Objectors,                           )
                                                      )
                Defendants-Appellees.                 )


       JUSTICE MASON delivered the judgment of the court, with opinion.
       Justices Hyman and Pucinski concurred in the judgment and opinion.

                                              OPINION

¶1       Appellant, Melanie "Mel" Ferrand (Ferrand), is a candidate for the office of

Representative in the Illinois General Assembly for the 40th Representative District. Ferrand

seeks review of a decision of defendant-appellee, the City of Chicago Board of Election

Commissioners (Board), which sustained objections to her nominating papers based on her

failure to file with the Secretary of State a statement of economic interests required of candidates

for state office. The Board's decision was affirmed by the circuit court. For the reasons that

follow, we affirm.




                                                  1
¶2     On November 25, 2013, Ferrand filed her nominating petitions with the State Board of

Elections. The deadline for filing nominating petitions for the March 18, 2014 primary election

was December 2, 2013.

¶3     Prior to filing her nominating papers, Ferrand filed with the Cook County Clerk a

statement of economic interests form designed for candidates for local, as opposed to state office

(the Local Form). A receipt generated by the Cook County Clerk showing the date the Local

Form was filed was included in Ferrand's filing with the State Board of Elections.

¶4     After objections to Ferrand's nominating papers were filed, Ferrand filed what she labeled

an "amended" statement of economic interests, on the correct form for candidates for state office,

with the Secretary of State (the State Form). The correct State Form was not filed with the

Secretary of State until December 16, 2013, after the filing deadline. Ferrand never filed with

the State Board of Elections a receipt from the Secretary of State.

¶5     Aggrieved parties may obtain judicial review of decisions of the Board under section 10-

10.1 of the Election Code. 10 ILCS 5/10-10.1 (West 2012). An electoral board is considered an

administrative agency and although the Election Code does not specifically adopt the procedure

provided under the Administrative Review Law (725 ILCS 5/301 et seq., (West 2012)), for all

practical purposes, it is the same. Cinkus v.Village of Stickney Municipal Officers Electoral Bd.,

228 Ill. 2d 200, 209-10 (2008). On appeal from a circuit court order affirming a decision of the

Board, we review the decision of the Board, not the circuit court. Id. at 212. In addition, the

standards of review under the Administrative Review Law apply. Id. at 210-12. The parties here

agree that because the Board's decision involves a question of law, we should review that

decision de novo. Id. at 210.


                                                 2
¶6      Article XIII, section 2 of the Illinois Constitution requires state officers and all candidates

for state office to file a "verified statement of their economic interests, as provided by law." Ill.

Const. 1970, art. XIII, §2. Required statements of economic interests must be filed with the

Secretary of State and failure to file within the prescribed time "shall result in ineligibility for, or

forfeiture of, office ***." Id. Pursuant to the permissive language of this same section, the

General Assembly may impose a similar requirement upon candidates for offices in units of local

government. Id. The Illinois Constitution further defines counties as units of local government.

Id., art. VII, §1.

¶7      In the Illinois Government Ethics Act (5 ILCS 420/4A-101, et seq. (West 2012) (The

Act)), "the General Assembly both clarified the filing requirements for state officers

constitutionally required to file economic interest statements and enacted filing requirements for

local officers as permitted by *** article XIII, section 2." O'Donaghue v. Cook Co. Officers

Elec. Bd., 295 Ill. App. 3d 493, 495 (1998). The disclosures required on the State and Local

Forms are not identical. The State Form requires the state officer or candidate for state office, as

the case may be, to disclose ownership interest in, or positions with any legal entity doing

business in the state. 5 ILCS 420/4A-103 (West 2012). In contrast, the Local Form requires

disclosure by the local officer or candidate of any ownership in, or position with any entity doing

business with the unit of local government. Id. 420/4A-104.

¶8      The disposition of this appeal is controlled by this court's decision in O'Donaghue, which

involved the inverse of the circumstances presented here. In O'Donaghue, petitioner, a candidate

for local office (a position on the Cook County Board of Commissioners), filed with the


                                                   3
Secretary of State the State Form required of candidates for state office. After objections to his

nominating papers were sustained by the Cook County Officers Electoral Board and upheld by

the trial court, he appealed. 295 Ill. App. 3d at 495. After first determining that the office sought

by the petitioner was not an office created by the constitution and that he was therefore required

to file the Local Form, this court held:

               "Section 4A-106 of the Act unambiguously requires, for the local office petitioner
       seeks, filing of the statement of economic interests as shown in section 4A-104 with the
       county clerk. The Electoral Board correctly exercised its jurisdiction to find that
       petitioner filed the wrong form with the wrong office."

Id. at 498. The court thus upheld the Electoral Board's order declaring petitioner's nominating

papers invalid and that his name should not appear on the ballot.

¶9     Here, the fact that Ferrand, a candidate for state office, filed the wrong disclosure form

(the Local Form) in the wrong office (the Cook County Clerk) compels the same result. As a

candidate for the General Assembly, a constitutional office, Ferrand was clearly required to file

the State Form with the Secretary of State by December 2, 2013. This she failed to do. She cites

no authority for her attempt to file an "amended" State Form after the filing deadline or to have

her belatedly filed State Form "relate back" to the filing of the incorrect form on November 25,

2013. Prior to December 2, 2013, no State Form had been filed by Ferrand and, therefore, there

was nothing to amend. According to the dictates of the Illinois constitution, the mandatory

outcome of her failure to comply with article XIII, section 2 is "ineligibility" for office. Ill.

Const. 1970, art. XIII, §2.

¶ 10   Ferrand contends that we should recognize her "substantial compliance" with the

requirements of the Illinois constitution, the Act and article 8 of the Illinois Election Code. 10

ILCS 5/8-1, et seq. (West 2012). No case recognizes a "substantial compliance" exception to the

                                                   4
requirements of the constitution and, under the circumstances of this case, there is no basis to do

so. The Local Form filed by Ferrand disclosed nothing of relevance to her candidacy for state

office, a matter that, as contended by objectors, goes to the heart of the integrity of the electoral

process. The Act is also unambiguous in its requirements for candidates for state office. 5 ILCS

420/4A-103. Finally, article 8 of the Election Code specifically governs the nomination of

candidates for the General Assembly and provides that the nomination of all candidates for the

General Assembly shall be in the manner provided "in this article 8 and not otherwise." 10 ILCS

5/8-1 (West 2012) (emphasis added). Section 8-8 of the Election Code further provides that the

receipt issued by the Secretary of State "must" be filed with the petitions for nomination. 10

ILCS 5/8-8 (West 2012). If the candidate fails to file a statement of economic interests with the

appropriate officer by the end of the period for filing nominating papers, the Election Code

provides that the nomination papers "are not valid." 10 ILCS 5/7-12(8). In order to accept

Ferrand's position, we would not only have to excuse her non-compliance with the constitution

and the Act, but we would also necessarily have to override the legislature's determination that

her nominating papers are "not valid."

¶ 11   There is simply no room in the foregoing mandatory and unambiguous provisions to

countenance "substantial compliance" with the constitution, the Act and the Election Code by a

candidate for state office. For the foregoing reasons, we affirm the Board's determination that

Ferrand's nominating papers are invalid.

¶ 12   Affirmed.




                                                  5